Appeal by the defendant from a judgment of the County Court, Westchester County (Herold, J.), rendered May 9, 1988, convicting her of assault in the second degree, assault in the third degree, reckless endangerment in the first degree, reckless endangerment in the second degree, reckless driving and violations of Vehicle and Traffic Law §§ 1111, 1172 (a) (two counts); § 1180 (a), (d); § 1126 (a); and § 1102, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 *540AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Kunzeman, J. P., Harwood, Balletta and O’Brien, JJ., concur.